Citation Nr: 0917058	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-38 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicide agents, including 
Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1965 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  

The Veteran's claim for service connection on appeal involves 
the contention that the disability is due to exposure to the 
herbicide agent, Agent Orange, during service in the Republic 
of Vietnam.  See 38 C.F.R. §§ 3.307, 3.309.  As explained in 
the analysis below, the record indicates that the Veteran 
received the Vietnam Service Medal with bronze star and the 
National Defense Service Metal, but he served aboard a ship 
off the waters of the Republic of Vietnam.  There are no 
service department records or other evidence, aside from the 
Veteran's statements, that he stepped foot on Vietnam.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board that denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and appealed this case to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  A stay was imposed at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected included those in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam, such as this 
claim.  

Subsequently, the Federal Circuit reversed the Court, holding 
that the Court had erred in rejecting VA's interpretation of 
38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's 
presence at some point on the landmass or inland waters of 
Vietnam in order to benefit from the regulation's 
presumption.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  The Federal Circuit issued mandate in Haas effective 
October 16, 2008.  The appellant in Haas filed a petition for 
a writ of certiorari to the Supreme Court, which was denied 
January 21, 2009.  In light of the denial of the writ, VA's 
Office of General Counsel has advised that the Board may 
resume adjudication of the previously stayed cases.  Thus, 
the Board may now proceed with adjudication of the claim for 
service connection for prostate cancer.  

The record also indicates that the Veteran has a pending 
claim for reimbursement of unauthorized medical expenses.  38 
U.S.C.A. § 1728 (West 2002 & Supp. 2007); 38 C.F.R. § 17.120 
(2008).  That claim will be addressed in a separate decision.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  There is no medical evidence of prostate cancer until 
many years post-service; while such cancer is one of the 
presumptive diseases associated with herbicide agent exposure 
in Vietnam, the preponderance of the evidence is against a 
finding that the Veteran had active duty on the ground or 
inland waterways of Vietnam and there is no competent 
evidence of a nexus between his prostate cancer and service.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued a VCAA 
notification letter in March 2003, which informed him of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letter noted above was issued prior to 
the July 2003 rating decision on appeal; thus, VCAA notice 
was timely.

With respect to the Dingess requirements, the March 2003 
letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim on appeal, and although the Veteran was later 
provided such notice, this notice was not timely.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  The Board finds, however, that such failure 
is harmless.  The Veteran has not demonstrated or even pled 
prejudicial error, and, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
Veteran's claim.  Thus, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See also Shinseki v.  Sanders, 556 U.S.______(2009) regarding 
the rule of prejudicial error.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, personnel records, and VA medical 
records.  

The Veteran has not been provided with a VA examination 
regarding the claims on appeal.  Under VA regulations, the 
Secretary must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends, in essence, that his prostate cancer is 
attributable to exposure to herbicide agents, including Agent 
Orange, during service.  He contends that his service 
included stepping foot in the Republic of Vietnam.  As 
explained in greater detail in the analysis below, the 
preponderance of the evidence is against a finding that at 
some point during service he was on the landmass or inland 
waters of Vietnam, thereby establishing a presumption of 
exposure to an herbicide during service.  The disability at 
issue is not apparent until many years after service, and 
there is no competent evidence that links the disability to a 
verified event of service.  Under these circumstances, the 
Board finds that there is no duty to provide a VA 
examination.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served at least 90 days during a period of 
war or after December 31, 1946, and certain chronic diseases, 
to include a malignant tumor (such as prostate cancer), 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
will be presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).
VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection for a number of diseases, to include prostate 
cancer as a result of herbicide exposure, is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

In his February 2003 claim, the Veteran asserted that his 
prostate cancer was caused by his exposure to herbicides 
during his tour of duty in Vietnam.  In his April 2003 
statement, the Veteran indicated that he had two tours of 
duty in Vietnam aboard the USS Wiltsie (DD 716) in 1967.  He 
stated that he made approximately eight to ten trips on 
various occasions as an armed guard to a courier in Saigon 
and also in Da Nang.  The Veteran alleged that he was told 
that these trips were classified and that he was not to 
discuss the mission.  In his April 2004 notice of 
disagreement, the Veteran contended that his prostate cancer 
was specifically due to Agent Orange.  In his November 2004 
substantive appeal, the Veteran claimed that he may have made 
a dozen such trips to Saigon and Da Nang and that he signed a 
confidentiality agreement not to discuss these missions.  

The Veteran's service personnel records show that the Veteran 
studied submarine maintenance and received training as an 
electrician.  He served on the Wiltsie in September 1966 and 
March 1967, and he earned the Vietnam Service Medal.  The 
Board also notes that prior to the claim on appeal the 
Veteran submitted a resume, received in September 1993.  In 
pertinent part, he indicated that his Navy service included 
service with the Amphibious Attack Squadron in Da Nang, 
Vietnam, including coastal and river patrol.  He also alleged 
that he received a Purple Heart.  

Service treatment records did not reveal any treatment or 
diagnosis of prostate cancer.  The Veteran was diagnosed with 
prostate cancer in November 2002, approximately 33 years 
after service, and he had a subsequent operation.  In his 
November 2004 substantive appeal, the Veteran claimed that a 
VA physician told him that he developed prostate cancer at an 
unusually early age.  

Analysis

The Veteran contends that he has prostate cancer attributable 
to service, specifically due to exposure to the herbicide 
agent, Agent Orange.

It is important at the outset to define Vietnam service for 
the purpose of receiving the presumption of exposure to 
herbicides.  38 C.F.R. § 3.307.  In Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), the Federal Circuit reversed the Court 
of Appeals for Veterans Claims, holding that the lower Court 
had erred in rejecting VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  The 
Federal Circuit issued mandate in Haas effective October 16, 
2008. 

The Veteran was diagnosed as having prostate cancer in 
November 2002, which was approximately 33 years after 
service.  There is no medical evidence or competent opinion 
that supports the alleged nexus.  The question remains 
whether prostate cancer can be presumed to be service 
incurred on the basis of herbicide exposure with Vietnam 
service. 

For the presumption of herbicide exposure to apply, the 
evidence must be at least in relative equipoise regarding 
whether the Veteran's service involved presence at some point 
on the landmass or inland waters of Vietnam.  Haas, supra.  
That is, the fact that the Veteran served on the Wiltsie in 
the waters off the coast of Vietnam and earned the Vietnam 
Service Medal does not substantiate his claim for service 
connection for prostate cancer, based on presumed exposure.  
See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends that his Navy service included active 
duty with the Amphibious Attack Squadron in Da Nang, Vietnam, 
including coastal and river patrol.  The Veteran's personnel 
records do not indicate that he served on land or in the 
inland waterways of Vietnam.  The Veteran also alleges that 
he received a Purple Heart, but the service personnel records 
do not support this assertion; there is no indication that he 
received such a medal or any other decoration evincing combat 
duty.  The service medical records show no treatment for a 
combat wound.  

The Veteran also contends that he went on "secret missions" 
to Saigon and Da Nang, but such an assertion is without any 
supportive service department or credible lay evidence.  
Service personnel records show that the Veteran studied 
submarine electrical maintenance.  The credibility of the 
Veteran's statements are lessened by the discrepancies 
between the details of his service as documented in the 
official service department records and his post-service 
contentions regarding this service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Therefore, 
the preponderance of the evidence is against a finding that 
the Veteran's service involved presence at some point on the 
landmass or inland waters of Vietnam.  As the evidence does 
not substantiate such presence, the Veteran is not presumed 
to have been exposed to herbicide agents during service.  
Since the Veteran has not provided any other evidence of in-
service exposure to herbicides, to include Agent Orange, 
service connection based upon such alleged exposure is not 
warranted.  

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for prostate 
cancer must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicide agents, including 
Agent Orange, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


